DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 15 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claim 15, the limitation recites both “milled carbon fiber” and “milled carbon fibers”.  In claim 20, the phrase “special effect composition” needs to be defined.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

7.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Mehlmann (US 2012/0164364).
	Mehlmann discloses an acrylic alloy composition comprising: a) 100 parts of an impact-modified acrylic resin composition containing 15 to 95 weight percent acrylic polymer (having weight average molecular weight between 50,000 and 500,000 g/mol) and 85 to 5 weight percent of one or more core/shell impact modifiers having a core layer and one or more shell layers, b) 5 to 150 parts of one or more low melt viscosity polymers (having a melt flow rate of more than 10 g/10 minutes) that are compatible with the acrylic polymer; wherein the weight percent of impact modifier in the alloy composition is from 5 to 60 weight percent (claim 1, [0015], [0019]).  The phrase “for use in material extrusion additive manufacturing” is an intended use.  When the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition, the claimed physical properties relating to viscosity would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

The limitations of claim 2 can be found in Mehlmann at Example 1, where it discloses the composition of a copolymer having a weight average molecular weight of 150,000 (0% of molecular weight greater than 500,000).
The limitations of claims 3 and 4 can be found in Mehlmann at [0015] and [0020], where it discloses the acrylic polymer having weight average molecular weight between 50,000 and 500,000 g/mol and a low melt viscosity polymer such as olefin-acrylate copolymer.
The limitations of claim 5 can be found in Mehlmann at claim 3, where it discloses the 70 to 99.5 weight percent of methylmethacrylate  monomer units.
Claim 6 is an inherent property based on substantially the same low viscosity polymer having the same melt flow rate.
The limitations of claim 7 can be found in Mehlmann at [0020], where it discloses the polyesters.
The limitations of claim 8 can be found in Mehlmann at claim 8, where it discloses the polybutylene terephthalate.
The limitations of claim 9 can be found in Mehlmann at claim 9, where it discloses the polylactic acid.
The limitations of claim 10 can be found in Mehlmann at claim 13, where it discloses the cellulose acetate.
The limitations of claim 11 can be found in Mehlmann at [0026], where it discloses the hard core, core/shell impact modifier.
The limitations of claim 12 can be found in Mehlmann at claim 17, where it discloses the greater than 80% of light transmittance.

The limitations of claim 14 can be found in Mehlmann at [0038], where it discloses the fibers.
The limitations of claim 15 can be found in Mehlmann at [0034], where it discloses the fillers.
Allowable Subject Matter
8.	Claims 16-23 are is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed article or filament made by a material extrusion additive manufacturing process
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/HUI H CHIN/Primary Examiner, Art Unit 1762